Citation Nr: 0600156	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a spine disability, 
claimed as osteopenia and osteoporosis of the vertebral spine 
with degenerative joint disease of the hip and pelvis. 

2.  Entitlement to an increased (compensable) rating for an 
appendectomy scar.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1964. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  

The issues of entitlement to increased ratings for an 
appendectomy scar and residuals of a right ankle fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1  A chronic disability affecting the spine, hip and pelvis 
region during service is not demonstrated.  

2.  The weight of the competent evidence is against a 
conclusion that current disability associated with osteopenia 
and osteoporosis of the vertebral spine with degenerative 
joint disease of the hip and pelvis is the result of in-
service symptomatology or pathology.  





CONCLUSION OF LAW

A spine disability, claimed as osteopenia and osteoporosis of 
the vertebral spine with degenerative joint disease of the 
hip and pelvis, was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)). Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In a November 2002 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to the issues 
on appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit additional evidence to 
support his claims, as he was informed of the information and 
evidence needed to support his claims.  Thus, he may be 
considered to have been advised of his duty to submit all 
pertinent evidence in his possession or notify VA of any 
missing evidence.  

In addition, the RO issued a detailed July 2003 statement of 
the case (SOC) and October 2003 supplemental statement of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations with 
respect to the issue adjudicated below.  The Board therefore 
believes that appropriate notice has been given with respect 
to the service connection issue on appeal.  The Board notes, 
in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim adjudicated 
herein, and the July 2003 SOC and October 2003 SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection for the claimed spinal 
disability.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the July 2003 SOC and October 2003 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the November 2002 letter informing him of 
the VCAA may not have technically informed the veteran of 
each element of the VCAA, the veteran was nonetheless 
properly notified of all the provisions of the VCAA by the 
July 2003 SOC and October 2003 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran with respect to the issue adjudicated below 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO with respect to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to the claim for service connection 
for the claimed spinal disability has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this issue.  In this regard, the veteran 
indicated in November and December 2003 statements that he 
had no additional evidence to submit.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
service connection for the claimed spinal disability under 
both former law and the VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
issue for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records, including the 
reports from the September 1964 separation examination, do 
not reflect a chronic disability involving the region of the 
spine, hip or pelvis.  The veteran also did not describe any 
such disability on a medical history compiled at the time of 
service separation.  There are isolated references to 
complains of pain in the quadriceps in April and May 1964, 
but this symptomatology was not ascribed to any defined 
pathology.  

The first pertinent post service medical evidence is 
contained in reports from a bone scan conducted at a private 
medical facility in July 2001 which revealed findings 
compatible with osteoporosis of the spine and osteopenia of 
the hip.  These conditions were not at that time related to 
service.  Thereafter, an October 2001 VA examination resulted 
in diagnoses to include osteopenia and osteoporosis of the 
vertebral spine and degenerative joint disease of the hip and 
pelvis.  These conditions were also not attributed by the 
examiner at that time to any in-service symptomatology or 
pathology.

The veteran was afforded another VA examination in October 
2003, the reports from which reflect that the claims file was 
reviewed by the examiner.  This examiner noted that the 
service medical records revealed evidence of a right ankle 
fracture in 1962.  Following the examination, he stated as 
follows: 

[The veteran's] [v]ertebral osteopenia 
[is] not as likely as not secondary to 
[an] ankle fracture, hip degenerative 
joint disease and pelvis degenerative 
joint disease, [and is] not as likely as 
not secondary to [an] ankle fracture or 
quadriceps muscle strain while in 
military service.  
Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has a current disability associated with the spine, hip 
and pelvis region that is the result of service.  However, he 
is not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
As such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, to include the essentially silent service medical 
records; the lack of any evidence of the claimed spinal 
disability for 35 years after service separation; the 
negative nexus opinion following the October 2003 VA 
examination; and the lack of any competent medical evidence 
linking the claimed spinal condition to in-service 
symptomatology or pathology.  Therefore, the claim for 
service connection for the claimed spinal disability must be 
denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a spine disability, 
claimed as osteopenia and osteoporosis of the vertebral spine 
with degenerative joint disease of the hip and pelvis, is 
denied. 




REMAND

While the Board regrets the additional delay in the 
adjudication of the issues of entitlement to increased 
ratings for an appendectomy scar and residuals of a right 
ankle fracture, these issues require additional development.  
Review of the claims file reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Court has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, as the records are potentially relevant 
to the increased rating claims on appeal to the extent that 
they could provide further information concerning the 
severity of these disabilities, the SSA records must be 
obtained by the RO.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

The Board also notes that the RO has not provided the veteran 
with complete notice, or adjudication thereunder, of the 
regulatory amendments to the criteria for rating skin 
disabilities rendered effective from August 30, 2002.  As 
such, the RO will be requested to provide the veteran with 
complete notice and consideration of these provisions below.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits that were awarded to him.  Only 
the evidence not already of record is to 
be associated with the claims file.  

2.  If deemed necessary by the RO, the 
veteran should be afforded a VA skin 
examination for the specific purpose of 
obtaining the clinical information 
necessary to the rate the veteran's 
service connected skin disability under 
the "old" and revised criteria for 
rating skin disabilities.  The claims 
file should be made available to the 
examiner.  

3.  Thereafter, the claims for increased 
ratings for the service connected ankle 
and skin disabilities should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the increased 
rating claims on appeal, to include a 
summary of the evidence and applicable 
law and regulations, including the 
complete revised criteria for rating skin 
disabilities effective from August 30, 
2002, considered pertinent to these 
issues.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


